Order entered September 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01530-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA,
                             DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-02697-1

                                            ORDER
       Before the Court is appellees’ September 20, 2019 motion for an extension of time to file

their brief on the merits. We GRANT the motion as follows. We ORDER John Warren, Dallas

County Clerk, to file, by October 4, 2019, the supplemental clerk’s record requested by

appellees. Appellees shall file their brief on the merits WITHIN FOURTEEN DAYS after the

supplemental clerk’s record is filed.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE